Citation Nr: 1045095	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-27 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for restrictive and 
obstructive pulmonary disease, claimed as due to asbestos and 
toxic chemical exposure.

2.  Entitlement to a 10 percent rating on the basis of multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who had active service from December 
1969 to November 1971.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Portland, Oregon Regional Office (RO) of the 
Department of Veterans Affairs (VA).  When this case was 
previously before the Board, a Veterans Health Administration 
(VHA) medical advisory opinion was sought in the matter of 
service connection for tinnitus; based on the opinion received, 
the Board granted service connection for tinnitus, and remanded 
the remaining claims of service connection for restrictive and 
obstructive pulmonary disease and entitlement to a 10 percent 
rating on the basis of multiple, noncompensable service-connected 
disabilities.  A June 2010 rating decision implemented the award, 
assigning a 10 percent rating for the tinnitus, and found that 
the matter of a 10 percent rating based on multiple 
noncompensable service-connected disabilities was moot.  In 
August 2010, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA) in the matter of service 
connection for restrictive and obstructive pulmonary disease, 
claimed as due to asbestos and toxic chemical exposure.

In a June 2010 statement, the Veteran raised a claim for 
an increased rating for hearing loss.  This matter has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this matter, and it is referred to the AOJ for 
appropriate action.


FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran indicating that 
he wished to withdraw his appeal seeking service connection for 
restrictive and obstructive pulmonary disease, claimed as due to 
asbestos and toxic chemical exposure, and entitlement to a 10 
percent rating on the basis of multiple, noncompensable service-
connected disabilities; there are no questions of fact or law 
remaining before the Board in these matters.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matters of service connection for restrictive and obstructive 
pulmonary disease, claimed as due to asbestos and toxic chemical 
exposure, and entitlement to a 10 percent rating on the basis of 
multiple, noncompensable service-connected disabilities.  
38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA applies to the instant claims.  
However, given the Veteran's expression of intent to withdraw his 
appeal in the matters of service connection for restrictive and 
obstructive pulmonary disease, claimed as due to asbestos and 
toxic chemical exposure, and entitlement to a 10 percent rating 
on the basis of multiple, noncompensable service-connected 
disabilities, further discussion of the impact of the VCAA on 
such matters is not necessary.

Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.

In June 2010, VA received a statement from the Veteran (in 
response to the June 2010 SSOC which listed the issues of service 
connection for restrictive and obstructive pulmonary disease, 
claimed as due to asbestos and toxic chemical exposure, and 
entitlement to a 10 percent rating on the basis of multiple, 
noncompensable service-connected disabilities) that he was 
"dropping these claims."  [Notably, in August 2010 the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA) in the matter of service connection for 
restrictive and obstructive pulmonary disease; the Veteran's June 
2010 expression of intent to withdraw his appeals in these 
matters (which was received by the Board in August 2010) had not 
yet been associated with his claims file.]  Inasmuch as the 
Veteran seeks to "drop these claims," there are no allegations 
of error of fact or law for appellate consideration as to these 
claims.  Accordingly, the Board does not have jurisdiction to 
consider appeals in these matters.


ORDER

The appeal seeking service connection for restrictive and 
obstructive pulmonary disease, claimed as due to asbestos and 
toxic chemical exposure, is dismissed.

The appeal seeking a 10 percent rating on the basis of multiple, 
noncompensable service-connected disabilities, is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


